DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on February 11, 2022 is acknowledged.
Claims 1-11 are pending of which claim 11 is withdrawn and claims 1-10 are now under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	3.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kawamura (JP2015-105980A as listed in the IDS dated July 21, 2020 and Full Machine English Translation Incorporated Herewith).
	Kawamura teaches a molded article comprising ethylene vinyl acetate and carbon black (equivalent to the resin molded body disposed on the base material, the resin molded body containing a main component constituted by an ethylene-vinyl acetate copolymer resin and a carbon black), as shown in Figure 8 wherein 24d is the PS resin (meeting the limitation that the base material is a polystyrene resin) and the EVA resin, 24e carbon black and wherein the Fig. 8 is molded and wherein the carbon black 24e is mixed with ethylene vinyl acetate resin 24d thereby reading on the resin molded article comprising an ethylene vinyl acetate copolymer resin and a carbon black as primary components. Kawamura teaches the thickness of the conductive sheet of about 0.05 to 0.3 mm which corresponds to 30-1000 microns thereby reading on the claimed thickness.  Kawamura further teaches the EVA resin is provided on a structure with polystyrene resin thereby reading on the resin molded provided on a base material wherein the base material comprises polystyrene and image forming apparatus with a developer and a electrically connected contact unit. 
	With regards to the limitation that the resin molded body has two or more peaks within a range of 25°C to 80°C in an endothermic curve obtained through measurement performed by heating from 25°C to 150°C at 5°C/min with a differential scanning calorimetry apparatus and wherein each enthalpy of fusion of secondary crystals in the resin molded body calculated from each of the two or more peaks is 1.0 J/g or less, 0.8 J/g or less, or 1.2 J/g or more, the Examiner takes the position that such property limitations are functions of the composition and the method of making the resin molded article and Kawamura teaches the molded resin article comprising the same components (EVA resin and carbon black) as required by the instant claim, and further teach a substantially identical method of forming the molded resin article. 

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	4.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/533,861 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the resin molded article of the instant claim overlaps in scope with the resin member of the reference application comprising an ethylene vinyl acetate copolymer and carbon black.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
	5.	Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787